DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
The IDS filed on 07/02/2021 has been considered.

Claim Objections
Claims 1-3, 6-13, 16-19, and 22 are objected to because of the following informalities:  
As per claim 1, in line 12, two instances of “the track” should be rewritten as “the track to mirror”.  
As per claim 11, in lines 10-11, “the track” recites in “layout of the data in the track, indicated in track metadata for the track” should be rewritten as “the track to mirror”. 

	All dependent claims are objected to as having the same deficiencies as the claims they depend from.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Plank et al. (US Publ. 2011/0296100) and in view of Ash et al. (US Pub. 20080250210).

As per claim 1,11, and 17, Plank et al. disclose a computer program product for mirroring data from a primary storage system having a primary cache and a primary 
determining, by the primary storage system (See Fig. 1 A, source storage system 100), a track to mirror (See paragraph 0010 , wherein the write data in cache is equivalent to “track to mirror”) from the primary storage system to the secondary storage system (See paragraph 0021, wherein mirroring operation from the primary system to the secondary system requires a determination of at least an event which triggers the mirroring);
determining, by the primary storage system, whether there is track format information (See paragraph 0010, wherein write information is equivalent to track formation information because it contains write request and write data) for the track to mirror that the primary storage system maintains for caching the track to mirror in the primary cache (See paragraph 0010, wherein the write cache module of the primary storage system maintains write requests as well as write data associated with write requests. The primary storage system has to make determination whether there’s data in the cache module for performing the migration”), wherein the track format information indicates a format and layout of data in the track, indicated in track metadata for the track (See paragraph 0010, wherein the write information indicates a “write” format for the data in the write information metadata for the data. See paragraph 0028, wherein the STORAGE IDx of the write cache is the layout of data in the track);
See paragraph 0010, wherein the write information is migrated from source to target); and
mirroring, by the primary storage system, the track to mirror to the secondary storage system (See paragraph 0010, wherein the write data is also mirrored since the write cache containing write data is copied to the target storage).
Plank et al. do not particularly disclose storing, by the secondary storage system, a mirrored track mirrored from the primary storage system in the secondary cache; creating, by the secondary storage system, a cache control block for the mirrored track; determining, by the secondary storage system, whether the primary storage system provided track format information for the mirrored track; including, by the secondary storage system, the track format information in the cache control block for the mirrored track in response to determining that the primary storage system provided track format information for the mirrored track; and using, by the secondary storage system, the track format information for the track in the secondary cache when processing a read or write request to the mirrored track.

Ash et al. disclose storing, by the secondary storage system, a mirrored track mirrored from the primary storage system in the secondary cache (See paragraph 0037, lines 1-3 wherein the data is copied from first cache of primary to second cache of secondary); 
See paragraph 0037, lines 6-9); 
determining, by the secondary storage system, whether the primary storage system provided track format information for the mirrored track (See paragraph 0039, wherein it determines “if (at block 210) the first storage unit 14a has data identifiers identifying the location in storage 6a, 6b, e.g., track IDs, of the data copied from the first cache 12a to the second cache 12b, e.g., SFW data or modified metadata, then the first cache controller 18a sends (at block 216) to the second cache controller 18b the entry in the first storage unit 14a of the identifier, such as the location in storage 6a, 6b, track ID, etc., of the data copied to the second cache 12b”. Therefore, it has to determine if the information is provided by the primary storage system for the track); 
including, by the secondary storage system, the track format information in the cache control block for the mirrored track in response to determining that the primary storage system provided track format information for the mirrored track (See paragraph 0039, wherein “the second cache controller 18b updates (at block 218) the cache control block 50 storage unit location information 58 to indicate the entry in the first storage unit 14a having the identifier of the copied data, such as the location in the storage 6a, 6b, e.g., track ID”); and 
using, by the secondary storage system, the track format information for the track in the secondary cache when processing a read or write request to the mirrored track. See Fig. 4, step 212 and paragraph 0039, last sentence, wherein the second cache controller commits (i.e. write) the data corresponding to the identifier of the mirrored track.


As per claim 2, 12, and 18, Plank et al. disclose the computer program product of claim 1, wherein the track format information (See paragraph 0010, write information) comprises a track format code (See paragraph 0010, write request identifier) defined in a primary track format table (See Fig. 1 A, write cache module 112) at the primary storage system (Fig. 1 A, 100) and a secondary track format table (Fig. 1 A, 126) at the secondary storage system (Fig. 1 A, 102) associating track format codes (See paragraph 0010, write request identifiers) with track format metadata (See paragraph 0010, write request information of the write request).

As per claim 7, Plank et al. disclose the computer program product of claim 1, wherein the track to mirror comprises an updated track updated by a write operation, wherein the track to mirror is mirrored to the secondary storage as part of a synchronous mirror operation where the write operation does not complete until the updated track is mirrored to the secondary storage system, wherein the track format information is sent to the secondary storage system with the mirroring of the updated track. See paragraphs 0010 and 0013, wherein the write request to a storage location (e.g. track) is to update such location. The caches in primary and second 

Allowable Subject Matter
The references fail to disclose the limitations of claims 3, 6, 8-10, 13, 16, 19, and 22 in combination with the independent claims therefore claims 3, 6, 8-11, 13, 16, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thanh D Vo/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139